Case: 19-12199    Date Filed: 06/10/2020   Page: 1 of 3



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                          Nos. 19-12199 & 19-12339
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:18-cr-00151-CEH-SPF-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus


DAMON BELLAMY,

                                                            Defendant-Appellant.
                         ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (June 10, 2020)

Before JORDAN, BRANCH, and FAY, Circuit Judges.

PER CURIAM:

      Patrick Leduc, appointed counsel for Damon Bellamy in this direct criminal

appeal, has moved to withdraw from further representation of Mr. Bellamy and has
               Case: 19-12199     Date Filed: 06/10/2020   Page: 2 of 3



filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that Mr. Leduc’s assessment of the relative merit

of the appeal is correct.

      Putting aside the appeal waiver in Mr. Bellamy’s plea agreement, see Garza

v. Idaho, 139 S.Ct. 738, 745 (2019) (explaining that the government can forego

reliance on an appeal waiver), there are no arguable issues of law or fact. See McCoy

v. Court of Appeals of Wisconsin, 486 U.S. 429, 438 n. 10 (1988). For example,

although there may be an arguable issue relating to the district court’s attempted loss

calculation, there is no indication that a proper calculation of attempted loss would

lead to a figure of less than $3.5 million (the amount needed to trigger a lower

advisory guideline range). In other words, any mistake the district court made with

respect to attempted loss did not affect Mr. Bellamy’s advisory guidelines range. In

addition, Mr. Leduc withdrew his objection to the district court basing restitution on

relevant conduct occurring outside of the statute of limitations period. Cf. United

States v. Dickerson, 370 F.3d 1330, 1342 (11th Cir. 2004) (holding, under the

Mandatory Victims Restitution Act, that where a scheme is an element of an offense,

a district court can use relevant conduct outside of the statute of limitations period

to determine restitution).

      Because independent examination of the entire record reveals no arguable

issues of merit, Mr. Leduc’s motion to withdraw is GRANTED, Mr. Bellamy’s

                                          2
            Case: 19-12199   Date Filed: 06/10/2020   Page: 3 of 3



motion for the appointment of new counsel is DENIED AS MOOT, and Mr.

Bellamy’s conviction and sentence are AFFIRMED.




                                     3